F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           DEC 3 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JEANE MARIE WELCH,

                Plaintiff-Appellee,

    v.                                                   No. 98-6077
                                                    (D.C. No. CIV-96-1509)
    CREDIT ADJUSTMENT COMPANY                            (W.D. Okla.)
    INC., an Oklahoma corporation;
    LISA GIFFORD; MORGAN
    & ASSOCIATES, P.C.,

                Defendants-Appellants.




                            ORDER AND JUDGMENT           *




Before BRORBY , BRISCOE , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff brought an action against defendant pursuant to the Fair Debt

Collection Practices Act (FDCPA), alleging violation of that Act and various

other state laws. The district court granted summary judgment in favor of

defendant on all claims.   1
                               Thereafter, defendant filed a motion seeking an award

of attorney fees, which the district court denied. Defendant appeals the district

court’s order denying his motion for attorney fees.

       The FDCPA provides for an award of attorney fees to a defendant upon a

finding by the district court that the action was brought in bad faith or for the

purpose of harassment. 15 U.S.C. § 1692k(a)(3). In this case, the district court

found that plaintiff did not bring the action in bad faith and neither did plaintiff

or her counsel act with the purpose of harassment.       See App. at 307. We review

the district court’s denial of attorney fees for an abuse of discretion and its

application of the legal principles underlying the denial de novo.    See Neustrom v.

Union Pac. R.R. , 156 F.3d 1057, 1067 (10th Cir. 1998). In the specific context of

15 U.S.C. § 1692k(a)(3), the review of the district court’s finding on the issue of

bad faith or harassment is for clear error.     See Swanson v. Southern Or. Credit

Serv., Inc. , 869 F.2d 1222, 1229 (9th Cir. 1989). The record shows that the

district court’s findings were not clearly erroneous, and, therefore, the district


1
       This court affirmed the district court’s grant of summary judgment. Welch
v. Credit Adjustment Co. , No. 97-6322, 1998 WL 670207 (10th Cir. Sept. 22,
1998) (unpublished).

                                              -2-
court did not abuse its discretion in denying defendant’s motion for attorney fees.

Therefore, we AFFIRM the order of the district court.



                                                    Entered for the Court



                                                    Wade Brorby
                                                    Circuit Judge




                                         -3-